Cite as 2015 Ark. App. 431

                 ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                        No. CV-15-219


ASHLEY SCOTT AND                                   Opinion Delivered   September 2, 2015
THOMAS SCOTT
                               APPELLANTS          APPEAL FROM THE BENTON
                                                   COUNTY CIRCUIT COURT
V.                                                 [NO. JV-2014-511-3]

                                                   HONORABLE THOMAS E. SMITH,
ARKANSAS DEPARTMENT OF                             JUDGE
HUMAN SERVICES AND MINOR
CHILDREN                                           AFFIRMED
                    APPELLEES



                                BART F. VIRDEN, Judge

       The Benton County Circuit Court adjudicated the children of appellants Ashley and

Thomas Scott dependent-neglected based on inadequate supervision. The Scotts argue that

there was insufficient evidence to support the adjudication. We affirm.

                                     I. Dependency-Neglect

       A dependent-neglected juvenile is one who is at substantial risk of serious harm as a

result of acts or omissions to the juvenile, a sibling, or another juvenile, including neglect.

Ark. Code Ann. § 9-27-303(18)(A)(v) (Supp. 2013). “Neglect” means those acts or omissions

of a parent that constitute, among other things, failure to appropriately supervise the juvenile

that results in the juvenile’s being left alone at an inappropriate age or placed in inappropriate

circumstances, creating a dangerous situation or a situation that puts the juvenile at risk of

harm. Ark. Code Ann. § 9-27-303(36)(A)(vii) & (viii). An adjudication hearing shall be held
                                 Cite as 2015 Ark. App. 431

to determine whether the allegations in a petition are substantiated by the proof. Ark. Code

Ann. § 9-27-327(a)(1) (Supp. 2013).

                              II. Procedural and Factual History

                                    A. First Adjudication

       On June 26, 2014, the Arkansas Department of Human Services (DHS) filed a

petition for emergency custody and dependency-neglect as to the Scotts’ five children.1

Attached to the petition was an affidavit indicating that an officer with the Bella Vista Police

Department had received a report that several children were standing outside the Scotts’

home at night banging on windows with no apparent supervision. It was discovered that

Thomas “T.J.” Scott had left the children at home alone a few hours earlier to visit their

mother at the hospital.2 The officer observed human feces smeared on all four walls of a

bedroom where two of the children were discovered inside a closet; a blanket covered with

human feces hung from a ceiling fan; and there was broken glass on the floor. The officer

stated that the parents had been arrested several times in the past for drug use and that both

would be charged with five counts of endangering the welfare of a minor in the first degree.

James Herford, a family-service worker with DHS, arrived and noted that, in addition to the

officer’s observations, there were bottles containing medication and what appeared to be a

pellet gun sitting on a shelf in the living room within the children’s reach. The children wore



       1
      A.F. (DOB: 9-23-2003); T.F. (DOB: 7-28-2005); N.F. (DOB: 6-27-2007); I.S.
(DOB: 11-16-2010); B.S. (DOB: 3-11-2012).
       2
        There was testimony that Ashley had been injured in a four-wheeler accident.

                                              -2-
                                 Cite as 2015 Ark. App. 431

dirty clothes and no shoes, and Herford wrote that it was obvious that the children had been

walking through the glass. B.S. wore only a diaper that was full of feces, and T.F., who

“appeared to be severely autistic,” was observed playing with knives and placing inedible

objects in his mouth. The affidavit also indicated that the Scotts had a history with the

Children’s Reporting and Information System (CHRIS) dating back to May 2010, but the

allegations of three separate referrals were deemed “unsubstantiated.”3 DHS took a seventy-

two-hour hold on the children on the bases of inadequate supervision, environmental

neglect, inadequate shelter, and medical neglect.

       The trial court entered an ex parte order for emergency custody and later an order

finding probable cause to remove the children but authorizing a trial home placement of the

children with the Scotts. On August 19, 2014, the trial court adjudicated the Scotts’ children

dependent-neglected due to inadequate supervision. The parents stipulated to the facts, and

the case goal was reunification. The court authorized a trial home placement of I.S. and B.S.

with the Scotts, and the three older boys were placed in the custody of their biological father,

David Flannery. DHS implemented a case plan and offered services, including individual and

family counseling, drug screening, and parenting classes. On October 21, 2014, on motion

of the Scotts, the trial court ordered that custody of I.S. and B.S. be returned to the Scotts




       3
        DHS subsequently filed an amended petition for emergency custody, updating the
CHRIS history to reflect that allegations of environmental neglect in May 2010 were found
to be true.

                                              -3-
                                 Cite as 2015 Ark. App. 431

because the trial placement had exceeded sixty days.4

                                  B. Second Adjudication

       On November 12, 2014, DHS filed a motion for ex parte emergency change of

custody based on changed circumstances and allegations of inadequate supervision and

substance abuse by Ashley. An affidavit authored by family-service worker Jessica Thompson

indicated that on November 8, 2014, DHS received a hotline report that I.S. had been taken

to the emergency room of a local hospital for possible ingestion of prescription pills;

however, a subsequent medical exam revealed that there were no drugs in I.S.’s system.

Thompson went to the Scotts’ home to investigate, and Ashley explained what had occurred

the prior day. Ashley said that, while she was in the bathroom, one of the boys had pushed

a kitchen chair up to the refrigerator, opened her bottle of medication, and scattered pills on

the floor. DHS did not plan on placing a hold on the children until Thompson contacted a

police officer, who relayed information from T.J. that was somewhat contradictory to

Ashley’s version of events. Thompson was then instructed by her supervisor to return to the

Scotts’ home, administer drug screens, and do a pill count of the parents’ medications. Ashley

tested positive for benzodiazepines and oxycodone. Ashley explained that she had taken

Xanax, along with Percocet and Tramadol. Ashley had a prescription for Xanax, and the

bottle indicated that the prescription for ninety pills had been filled on October 28, 2014,


       4
         Juveniles who are in the custody of the department shall be allowed trial placements
with parents for a period not to exceed sixty days. Ark. Code Ann. § 9-27-355(c)(1) (Supp.
2013). At the end of the sixty days, the court shall either place custody of the juveniles with
the parent, or the department shall return the juveniles to a licensed or approved foster home,
shelter, or facility. Ark. Code Ann. § 9-27-355(c)(2).

                                             -4-
                                 Cite as 2015 Ark. App. 431

with instructions for Ashley to take one pill three times daily. In explaining the discrepancy

with the number of remaining pills in the bottle, Ashley admitted that she had been taking

twice the prescribed amount but assured Thompson that her doctor was aware of it.

       Thompson’s affidavit also indicated that the Scotts had a history with DHS in both

Arkansas and Oklahoma. In August 2011 in Oklahoma, there was a report of failure to

protect, beating/hitting/slapping, and inadequate and dangerous shelter. In September 2011,

there was an allegation of physical abuse. In both instances, the children were placed in foster

care. The affidavit also indicated that there were ongoing investigations in Arkansas as to T.J.:

in October 2014, there was an allegation of cuts, bruises, and welts, and in November 2014,

there were allegations of striking a child, throwing a child, threat of harm, and cuts, bruises,

and welts.

       At the adjudication hearing, Thompson testified that when she went to the Scotts’

home on November 8, 2014, she had asked T.J. whether he could pass a drug screen and

provide her with a list of his prescriptions and that he had told her that he could not. Ashley

was not able to provide documentation of her prescriptions for Percocet and Tramadol at

that time. Thompson said that there were fifty-two pills missing from Ashley’s prescription

for Xanax and that she had been concerned that Ashley was misusing her prescription and

not adequately supervising the children. After she spoke with Officer Brad Harris with the

Gravette Police Department, Thompson was left with the impression that Ashley had been

asleep or passed out on the couch due to overmedicating herself, and was not in the

bathroom as she had claimed. According to Thompson, there was a prior removal for


                                              -5-
                                Cite as 2015 Ark. App. 431

inadequate supervision after the Scotts’ home had been destroyed in a fire in July 2014.

       Officer Harris testified that T.J. had told him that he thought Ashley had been asleep

because he had to pound on the door to be let inside on arriving home from work. Harris

stated that Ashley denied having been asleep and that he did not think she seemed drowsy

or under the influence.

       Shannon Saindon, a caseworker with DHS, testified that Ashley had prescriptions for

Xanax and oxycodone and had never tested positive for a drug that had not been prescribed

to her. Saindon thought that T.J. was taking only one prescribed pain medication for his

shoulder but stated that he had tested positive in the past for several different prescription

drugs. Two drug-and-alcohol court-ordered assessments from Decision Point indicated that

there was a low probability of a substance-dependence disorder as to both T.J. and Ashley,

but Saindon said that the evaluations did not surprise her because they were “self-reporting

assessments.” Ashley testified that on November 7, 2014, she had left the boys in the living

room and gone to the bathroom. When she emerged, she saw the pills scattered on the floor.

She said, “I didn’t think, you know, five seconds, I didn’t think.” She denied being asleep

on the couch. Ashley said that doubling her dose of Xanax helped to calm her and that she

thought she had gotten authorization to do that from someone named Becky at her doctor’s

office, although she knew that her doctor was on maternity leave. Ashley agreed with

counsel for DHS that “[I]t was probably not my brightest day to double my prescriptions.”

Ashley stated that she did not tell the court or anyone at DHS about T.J.’s pending felony

charges for endangering the welfare of a minor because she thought that everyone already


                                             -6-
                                 Cite as 2015 Ark. App. 431

knew about it.

       T.J. denied telling Officer Harris that Ashley was asleep on the couch, but rather said,

“[I]t looked like they may have taken a nap.” T.J. testified that the only reason he told

Thompson that he could not pass a drug test was because he knew the test would be positive

due to his prescribed medications.

       At the conclusion of the second adjudication hearing, the trial court found inadequate

supervision in that the children were in Ashley’s care; she admittedly took Xanax contrary

to the prescription; and one of the children had gained access to the pills. The judge said,

“That whatever we’ve taken the kids out [of] previously, still is not fixed.” He said that

considering Ashley’s admission, combined with the history of inadequate supervision and the

pending felony charges for endangering the welfare of minors, the children were dependent-

neglected.

                                    III. Standard of Review

       The burden of proof in dependency-neglect adjudications is a preponderance of the

evidence. Gaer v. Ark. Dep’t of Human Servs., 2012 Ark. App. 516. On appeal, this court

reviews the trial court’s findings de novo, giving due regard to the court’s opportunity to

judge the credibility of witnesses. Id. Where the sufficiency of the evidence is challenged on

appeal, this court will not reverse the trial court’s findings unless they are clearly erroneous.

Id. A finding is clearly erroneous when, although there is evidence to support it, the

reviewing court on the entire evidence is left with a definite and firm conviction that a

mistake has been made. Id.


                                              -7-
                                 Cite as 2015 Ark. App. 431

                                IV. Argument and Discussion

       The Scotts contend that the November 2014 incident “grew in factual spin” and that

“only the inflated version would support a finding of dependency/neglect.” The Scotts point

to Thompson’s testimony that DHS did not take a hold on the children because of I.S.’s

possible ingestion of pills, but rather because Thompson thought “maybe [Ashley’s] an

addict.” The Scotts argue that there was no evidence that Ashley’s misuse of her prescription

resulted in any failure by her to appropriately supervise the children.

       DHS argues in its brief that this case is moot because the second adjudication hearing

was unnecessary given that inadequate supervision remained the reason for the children’s

removal after the November 2014 incident. The Scotts did not file a reply brief to address

this contention. We agree with DHS.

       “If the juvenile has previously been adjudicated a dependent-neglected juvenile in the

same case in which a motion for a change of custody has been filed to remove the juvenile

from the custody of a parent, a subsequent adjudication is required if the ground for the

removal is not the same as the ground previously adjudicated.” Ark. Code Ann. § 9-27-

327(a)(3) (Supp. 2013). We first note that the trial court did not close the case after awarding

custody of the children to the Scotts and David Flannery following the first adjudication.

Both adjudications stemmed from allegations of inadequate supervision; thus, pursuant to

section 9-27-327(a)(3), the second adjudication was not necessary. It had no practical effect

on the Scotts’ position because their children were still dependent-neglected as a result of the

first adjudication.


                                              -8-
                                Cite as 2015 Ark. App. 431

       In any event, we are not left with a definite and firm conviction that a mistake was

made. Whether Ashley was in the bathroom or was asleep or passed out on the couch, she

left her young children unattended for a sufficient amount of time for one of those children

to access her prescribed medication that she had left unsecured. Moreover, during the time

that her children were unattended, Ashley had in her system double the amount of prescribed

Xanax, along with Percocet and Tramadol. The trial court could reasonably conclude that

these medications had an impact on Ashley’s ability to appropriately supervise the children.

To the extent the second adjudication is not superfluous, we cannot say that the trial court

clearly erred in adjudicating these children dependent-neglected.

       Affirmed.

       GLADWIN , C.J., and BROWN , J., agree.

       Leah Lanford, Arkansas Public Defender Commission, for appellant.

       Tabitha Baertels McNulty, County Legal Operations, for appellee.

       Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor children.




                                             -9-